Citation Nr: 0637952	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic lumbar 
spinal disability, including degenerative arthritis.  

2.  Entitlement to an increased rating for the residuals of a 
fracture of the C6 vertebra, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1951 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file is currently under the 
jurisdiction of the VARO in Wichita, Kansas.  

In December 2004, the appellant appeared at the Wichita VARO 
and testified at a video conference held before the 
undersigned, who was in Washington, D.C.  A transcript of 
that hearing is of record.  The case was last before the 
Board in November 2005, when it was remanded for further 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In November 2005, the Board remanded this appeal to the RO 
for a VA examination in order to identify the nature and 
severity of the service-connected C6 fracture residuals and 
the claimed low back disability; and for a medical opinion, 
with complete rationale, concerning the medical questions 
presented by this case.  This remand conferred upon the 
appellant the right, as a matter of law, to complete 
compliance with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The representative has correctly pointed out in its July 2006 
post-remand Brief that all of the Board's remand directives 
have not been accomplished and has requested a remand of this 
appeal, citing to Stegall.  In particular, after obtaining 
extensive VA medical records and the requested VA 
examination/medical opinion, the AMC failed to readjudicate 
the current claims or to issue a supplemental statement of 
the case to the appellant.  Consequently, the appellant has 
no knowledge of the findings on the most recent VA 
examination, nor of the contents of the medical opinion 
contained therein.  The Board cannot permit these serious due 
process violations to stand uncorrected.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current service 
connection and increased rating claims, 
to include notice that the appellant 
should submit any pertinent evidence in 
his possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since September 2003.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

